Exhibit 10.2
 
[img001.jpg]
 
Israel Discount Bank of New York Guaranty


May 31, 2012




In consideration of advances, loans, extension of credit, renewals, acquisition
of notes and other instruments for payment of money and any security documents
relative thereto or security agreements, conditional contracts of sale, chattel
mortgages, leases and other lien or security instruments or an interest or
participation therein, due or to become due, heretofore made to or for the
account of SMART ONLINE INC. or any one or more of them jointly and/or severally
(each, any and all of whom are hereinafter, for the purpose of this Guaranty,
called “Borrower”) and/or now or hereafter to be made directly, or indirectly,
to or for the account of or from Borrower by Israel Discount Bank of New York,
511 Fifth Avenue, New York, NY 10017, (hereinafter called “Bank”) solely with
respect to that certain Promissory Note dated May 31, 2012 in the principal
amount of $5,000,000.00 executed by Borrower in favor of Bank (as amended from
time to time, the "Note") and/or the granting to or for account of Borrower of
such extensions, forbearances, releases of collateral or other relinquishments
of legal rights and/or extending any other financial accommodation or benefit to
Borrower, as Bank may deem advisable, the undersigned (each, any and all of whom
are hereinafter called “Guarantor”) hereby absolutely and unconditionally
guarantees to Bank the prompt payment of claims of every nature and description
of Bank against Borrower (including those arising out of or in any way connected
with warranties made by Borrower to Bank in connection with any instrument
pledged to, deposited with or purchased by Bank) and any and every obligation
and liability of Borrower to Bank or another or others of whatsoever nature and
howsoever evidenced, whether now existing or hereafter incurred, originally
contracted with Bank and/or another or others and now or hereafter owing to or
acquired in any manner, in whole or in part, by Bank, or in which Bank may
acquire a participation, whether contracted by Borrower alone or jointly and/or
severally with another or others, whether direct or indirect, absolute or
contingent, secured or not secured, matured or not matured, including interest
that would accrue, but for the filing of any petition in bankruptcy by or
against the Borrower, whether or not such interest is allowed in such bankruptcy
proceeding.  All of the foregoing are hereinafter referred to as “Obligations”.


1.           Bank, Borrower and Guarantor Further Defined:
The term “Bank” as used throughout this Guaranty shall be deemed to include all
its divisions, branches, departments, affiliates and subsidiaries, any
individual, partnership or corporation acting as nominee or agent for Bank, any
corporation, the stock of which is owned or controlled, directly or indirectly,
by Bank, and any indorsees, successors or assignees of Bank.  The terms
“Borrower” and “Guarantor” as used throughout this instrument shall include any
and all individuals, associations, partnerships, corporations, limited liability
companies or other entities named herein respectively as Borrower or Guarantor
and (a) any and all successor individuals, associations, partnerships,
corporations, limited liability companies or other entities to which all or
substantially all of the business or assets of any Borrower or Guarantor
respectively shall have been transferred, and (b) in the case of any Borrower or
Guarantor which is a partnership, any general or limited partnership which shall
have been created by reason of, or continued in existence after, the admission
of any new partner or partners therein, or the dissolution of the existing
partnership by, or the continuation thereof after the death, resignation, or
other withdrawal of any partner, (c) in the case of any Borrower or Guarantor
which is a corporation or limited liability company, any other corporation or
limited liability company into or with which said Borrower or Guarantor shall
have or has been merged, consolidated, reorganized, or absorbed, and (d) in the
case of any Borrower or Guarantor who is an individual, the legal
representatives and heirs of each of them.


2.           Reliance of Bank on Guaranty:
The Obligations, and each of them, shall conclusively be presumed to have been
created, contracted or incurred in reliance upon this Guaranty and all dealings
between Borrower and Bank shall likewise conclusively be presumed to have been
had or consummated in reliance upon this Guaranty, whether or not any Guarantor
has notice thereof.
 
 
 
 

--------------------------------------------------------------------------------

 


3.           Collateral For Guaranty:
As collateral security for the obligations and liabilities of Guarantor
hereunder, as well as for the payment of any and all other liabilities and
obligations of Guarantor to Bank or another or others and claims of every nature
and description of Bank against Guarantor, whether now existing or hereafter
incurred, originally contracted with Bank and/or with another or others and now
or hereafter owing to or acquired in any manner in whole or in part by Bank or
in which Bank may acquire a participation, whether contracted by Guarantor alone
or jointly and/or severally with another or others, direct or indirect, absolute
or contingent, secured or not secured, matured or not matured, including without
limitation payment of the Obligations (all of which are hereafter collectively
called “Liabilities”), Guarantor does hereby pledge, assign and transfer to Bank
or its agents all right, title and interest of Guarantor in and to all deposit
accounts (general or special) of Guarantor at any time maintained with Bank,
whether now or hereafter existing or acquired, and wherever located, and any
substitutions and all proceeds thereof.  Bank is given a continuing lien on,
security interest in and/or right of set-off for the amount of the Liabilities
upon said deposit accounts and any credits of Guarantor with, and any and all
claims of Guarantor against, Bank or any branch, subsidiary or affiliate of
Bank, wherever located, and any substitutions, and all proceeds thereof at any
time existing.  Bank is hereby authorized at any time or times, without prior
notice, to apply such deposits or credits, or any part thereof, to the
Liabilities and in such amounts as Bank may elect, although the Liabilities may
be contingent or unmatured, and whether the collateral security therefor is
deemed adequate or not.   In order to further secure the payment of the
Obligations and Liabilities, Bank is hereby given a continuing security interest
and lien for the amount of all Liabilities upon any and all moneys, securities
and other Investment Property (including without limitation all dividends and
distributions, whether in cash, Investment Property or kind, and all options or
rights, whether in respect of, in addition to, in substitution of or in exchange
for such Investment Property) and any and all other property of Guarantor and
the proceeds thereof, now or hereafter actually or constructively held or
received by or in transit in any manner to or from Bank, its correspondents or
agents, from or for Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into the possession of Bank in
any way, or placed in any safe deposit box leased by Bank to Guarantor.  All of
the foregoing, and any property now or hereafter pledged, assigned, and
transferred to or deposited with Bank or its agents by or for Guarantor or in
which Bank shall otherwise be granted a security interest by or for Guarantor to
secure the Liabilities, and all of the cash and non-cash Proceeds and products
of all of the foregoing, are hereinafter individually and collectively called
“Collateral”.  In the event Guarantor has or shall hereafter execute and deliver
a General Security Agreement or any other security agreement granting to Bank a
security interest in or a lien on any of its property, all such property as
specified therein shall be Collateral and shall secure the Obligations and the
Liabilities.


4.           Unconditional and Unlimited Guaranty:
This Guaranty shall be a continuing, absolute, unconditional and unlimited
guaranty of payment regardless of the validity, regularity or enforceability of
any of the Obligations, or purported Obligations or the fact that a security
interest or a lien in any of the Collateral may not be granted to, conveyed to,
or created in favor of, Bank or that Collateral may be subject to equities or
defenses or claims in favor of others or may be invalid or defective in any way
and for any reason including any action, or failure to act by Bank.  Guarantor
waives any right to require Bank to pursue any remedies against Borrower or any
other person or against any Collateral.  This Guaranty shall continue in full
force and effect and Bank may continue to act in reliance thereon
notwithstanding the termination or revocation of any other guaranty of the
Obligations, by any other co-guarantor thereof with respect to his, her or its
liability as a guarantor, any notice from Guarantor not to renew, extend or
modify Obligations or any part thereof, the death, incapacity, dissolution or
reorganization of Guarantor, or increase, decrease or change in the partners or
members of the Guarantor, if it be a partnership or limited liability company,
and/or notwithstanding that for certain periods there may be no Obligations
owing to Bank by Borrower, and shall be binding upon Guarantor and Guarantor's
estate and the personal representatives, heirs and successors and assigns of
Guarantor, who shall, nevertheless, remain liable with respect to Obligations
and any renewals or extensions thereof or liabilities arising out of same, and
Bank shall have all the rights herein provided for as if no such event has
occurred.  Any payment on account of Borrower, or any reacknowledgment of
Obligations by Borrower or any other party liable therefor, shall be deemed to
be made on behalf of Guarantor and shall serve to toll the running of any
statute of limitations applicable to Obligations and Liabilities, and if such
statute of limitations shall have expired, said payment or reacknowledgment
shall serve to prevent the operation of such statute of limitations.


5.           Rights of the Bank Generally:
Bank or its nominee may exercise any right of the Guarantor with respect to any
Collateral.  Bank shall not be liable for failure to collect or realize upon
Obligations or upon Collateral, or any part thereof, or for any delay in so
doing, nor shall Bank be under any obligation to take any action whatsoever with
regard thereto.  Bank shall use reasonable care in the custody and preservation
of Collateral in its possession but need not take any steps to preserve rights
against prior parties or to keep the Collateral identifiable.  Bank shall have
no obligation to comply with any recording, re-recording, filing, refiling, or
other legal requirement necessary to establish or maintain the validity,
priority or enforceability of, or Bank's rights in and to Collateral, or any
part thereof.  Bank shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing, nor shall such failure or delay constitute a waiver of such
rights, privileges or options.


6.           Rights of Bank Under Statutory or Non-Statutory Proceedings:
In any statutory or non-statutory proceeding, affecting Guarantor or the
Collateral, Bank or its nominee may, whether or not a default exists and
regardless of the amount of Obligations or Liabilities, file a proof of claim
for the full amount of the Obligations and/or the Liabilities and vote such
claim for the full amount thereof: (a) for or against any proposal or
resolution; (b) for a Trustee or Trustees or for a Committee of Creditors; (c)
for the acceptance or rejection of any proposed arrangement, plan of
reorganization, plan for adjustment of an individual's debts, composition, or
extension, and Bank or its nominee may receive any payment or distribution and
give acquittance therefor and may exchange or release Collateral.
 
 
 
2

--------------------------------------------------------------------------------

 


7.           Duty of Guarantor to Sign and Act, Right of Bank to Sign and Act:
Guarantor hereby authorizes Bank to file initial financing statements or
amendments thereto at any time and from time to time with respect to any and all
the Collateral, in form and scope sufficient to perfect the lien and security
interest of Bank in the Collateral, and Guarantor will, at any time on request
of Bank, sign trust receipts, security agreements or other agreements with
respect to any Collateral, and will provide Bank with information necessary to
complete any of the foregoing.  Guarantor will do all other acts and things as
Bank may deem necessary or advisable from time to time in order to perfect and
preserve the liens created by this Guaranty, and to insure the continuing
priority of said liens.  Upon the Guarantor's failure to do any of the
aforementioned, Bank is authorized as the agent and/or attorney-in-fact of
Guarantor to do so.  Guarantor also ratifies its authorization for Bank to have
filed initial financing statements or amendments thereto if filed prior to the
date hereof.


8.           Right of Bank to Sell Collateral:
Bank may sell all or any part of the Collateral deposited or pledged for said
Liabilities, although said Liabilities may be contingent or unmatured, whenever
in its discretion Bank considers such sale necessary for its protection.  Any
such sale may be made in the manner hereinafter provided, without prior demand
for margin or additional margin or for payment on account or any other demands
whatsoever.  The making of any such demands, oral or written, in any one or more
instances shall not establish a course of conduct nor constitute a waiver of the
right of Bank to sell said Collateral as herein provided or of the right of Bank
to accelerate the maturity of Liabilities as herein provided.  If notice of the
intended disposition of Collateral is required by law, Guarantor agrees that the
giving of ten (10) days notice by Bank, unless a shorter period of time is
permitted under the New York Uniform Commercial Code as the same may be from
time to time amended (the “UCC”), sent by ordinary mail, postage prepaid, to the
address set forth below the signature of Guarantor, designating the place and
time of any public sale or of the time after which any private sale or other
intended disposition of the Collateral is to be made, shall be deemed to be
reasonable notice thereof and Guarantor waives any other notice with respect
thereto.


9.           Rights of Bank With Regard to Investment Property:
Any and all Investment Property of Guarantor in which a security interest is at
any time granted to and/or held by Bank may, without notice, and whether or not
a default exists hereunder or under any of the Obligations, be registered in the
name of Bank or its nominee or be transferred to a Securities Account held in
the name of Bank or its nominees, or likewise be under the Control of Bank as
the Entitlement Holder without disclosing that Bank is a pledgee.  Guarantor
hereby irrevocably appoints Bank, acting through its officers, employees and
agents as its attorney-in-fact, at Guarantor’s own cost and expense, to act on
Guarantor’s behalf to register in the name of Bank or its nominee any or all
such Investment Property and/or to transfer such Investment Property to a
Securities Account of and in the name of Bank, with Bank as the Entitlement
Holder of such Securities Account and having Control thereof, and/or to enter
into agreements with the issuers of such Investment Property pursuant to which
the issuers will agree to comply with the instructions of Bank without consent
by Guarantor, and to take such action as Bank may deem appropriate to fully
protect its lien and security interest in the Investment Property and the
related Securities Account, if any.  Bank or such nominee (after a default
exists hereunder or under any of the Obligations and regardless of the amount of
the Obligations or Liabilities) may, without notice, exercise all voting and
corporate rights at any meeting of any corporation issuing such Investment
Property, and (whether or not a default exists hereunder or under any of the
Obligations and regardless of the amount of the Obligations or Liabilities)
exercise any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to such Investment Property as if the
absolute owner thereof, including without limitation the right to exchange, at
its discretion, any and all of such Investment Property for other Investment
Property or any other property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of any corporation issuing the same or
upon the exercise by the issuing corporation or Bank of any right, privilege or
option pertaining to such Investment Property,  and in connection therewith, to
deposit and deliver any and all of such Investment Property with any committee,
trustee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine, all without liability except as
to account for property actually received by it.  If Guarantor, as registered
holder of any Investment Property, shall become entitled to receive or does
receive any stock or other certificate, option, right, dividend or other
distribution (whether payable in cash, Investment Property or “in kind”),
whether in respect of, as an addition to, in substitution of, or in exchange
for, such Investment Property, or otherwise, Guarantor agrees to accept same as
Bank’s agent and to hold same in trust for Bank, and to forthwith deliver same
to Bank in the exact form received, with Guarantor’s endorsement when necessary
or when requested by Bank, to be held by Bank as Collateral.  Guarantor
acknowledges that Bank may be unable to effect a public sale of any securities
which may constitute a portion of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws and instead may resort to one or more private sales of
such Collateral to a restricted group of purchasers who would be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Guarantor
recognizes and agrees that, because of this restriction, sales of securities may
result in prices and other terms less favorable to the seller than if the
disposition were made pursuant to a public sale and, notwithstanding such
circumstances, agrees that any such private or limited sale or sales shall be
deemed to have been made in a commercially reasonable manner.  Bank shall be
under no obligation to delay a sale of any of the securities constituting a part
of the Collateral for the period of time necessary to permit the issuer of such
securities to register them for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws.




 
3

--------------------------------------------------------------------------------

 


10.           Defaults of Guarantor or Borrower:
It shall be deemed an “Event of Default” if Guarantor shall fail to perform any
agreement herein contained or in any security agreement or other agreement
delivered by Guarantor to Bank, or if default occurs in the payment of any sum
payable upon any of said Obligations or said Liabilities or said Collateral.  It
shall also be an Event of Default if any of the following events occurs with
respect to the Guarantor or Borrower or any obligor, maker, indorser, acceptor,
surety or guarantor of, or any other party to, said Obligations or Liabilities
or Collateral (each, any and all of whom are included in the term “them” as
hereinafter used in this paragraph):  (a) default in respect of any liabilities,
obligations or agreements (present or future, absolute or contingent, secured or
unsecured, matured or unmatured, joint or several, original or acquired) of any
of them to or with Bank; (b) death (being an individual) or dissolution (being a
partnership, limited liability company or corporation); death or suspension of
the usual business activities of any member of any partnership or limited
liability company included in the term “them”; (c) insolvency, or if insolvency
be imminent or threatened; (d) assignment for the benefit of creditors; calling
of a meeting of creditors; appointment of a committee of creditors or a
liquidating agent; offering to or receiving from any creditors a composition or
extension of any of the indebtedness of any of them; (e) making a or sending a
notice of an intended bulk transfer; (f) granting a security interest in any
property, including without limitation, in the rights of any of them in
Collateral; (g) suspension of payment; (h) the whole or partial suspension or
liquidation of their usual business; (i) failure, after demand, to furnish any
financial information or to permit inspection of books or records of account;
making any misrepresentation to Bank; (j) commencement of any proceeding under
any debtor relief statute; (k) failure to pay any tax or failure to withhold,
collect or remit any tax or tax deficiency when assessed or due; (l) failure to
pay when due any obligations whether in writing or not; (m) commencement (at
law, or in equity, or under any of the provisions of the Bankruptcy Code or
amendments thereto) of any proceeding, suit or action for: adjudication as a
bankrupt, reorganization, composition, extension, arrangement, adjustment of
individual debts, receivership, liquidation or dissolution by or against any of
them; (n) application for the appointment, or the appointment, in any
jurisdiction, at law or in equity, of any receiver, conservator, rehabilitator
or similar officer or committee of, or for any of the property of, any of them;
making of any tax assessment by the United States or any state; (o) entry of a
judgment or issuance of a warrant of attachment or an injunction against, or
against any of the property of, any of them; commencement against any of them of
any proceeding for enforcement of a money judgment under Article 52 of the New
York Civil Practice Law and Rules, or any similar statute of any other state or
jurisdiction, or amendments thereto; (p) failure of any of them or of
Obligations, Liabilities or Collateral at any time to comply with Regulation U
of the Federal Reserve Board or any amendments thereto; or (q) if at any time,
in the opinion of Bank, the financial responsibility of any of them shall become
impaired.  In the event of an Event of Default, said Liabilities, although not
yet due, shall, without notice or demand, forthwith become and be immediately
due and payable, notwithstanding any time or credit allowed under any of the
Liabilities or under any instrument evidencing the same.


11.           Rights of Bank After an Event of Default:
Upon the occurrence of an Event of Default, and at any time thereafter Bank,
without demand of performance, advertisement or notice of intention to sell, or
of time or place of sale, or to redeem, or other notice or demand whatsoever to
or upon Guarantor or any other person (all and each of which demands
advertisements and/or notices are hereby expressly waived), may forthwith
collect, receive, appropriate and realize upon said Collateral, or any part
thereof, and/or may forthwith sell, assign, give option or options to purchase,
and deliver said Collateral, or any part thereof, or any property whatsoever of
any kind to which it may be entitled as Collateral for the said Obligations or
Liabilities, in one or more parcels, at public or private sale or sales, at any
exchange, brokers' board or at Bank's offices or elsewhere, at such prices as it
may deem best, for cash, or on credit, or for future delivery, without
assumption of any credit risk, with the right to Bank upon any such sale or
sales, public or private, to purchase the whole or any part of said Collateral
so sold, free from any right or equity of redemption in Guarantor, which right
or equity is hereby expressly waived and released.  Bank shall have, in addition
to all other rights and remedies, the remedies of a secured party under the
UCC.  Guarantor shall, upon request of Bank, assemble the Collateral and make it
available to Bank at a place to be designated by Bank, which place shall be
reasonably convenient to Bank and Guarantor.


12.           Application of Net Proceeds of Sale, Lease or Disposition of
Collateral:
Bank may apply the net proceeds of any sale, lease or other disposition of
Collateral, after deducting all costs and expenses of every kind incurred
therein or incidental to the retaking, holding, preparing for sale, selling,
leasing or the like of said Collateral or in any way relating to the rights of
Bank thereunder, including attorney's fees and legal expenses, to the payment,
in whole or in part, in such order as Bank may elect, of one or more of said
Liabilities, whether due or not due, absolute or contingent, making proper
rebate for interest or discount on items not then due, and only after so
applying such net proceeds and after the payment by Bank of any other amounts
required by any existing or future provision of law (including Section 9-615 of
the UCC, or the equivalent section or sections of the Uniform Commercial Code of
any jurisdiction in which any of the Collateral may at the time be
located).  Guarantor shall remain liable to Bank for the payment of any
deficiency, with legal interest.


13.           Rights of Bank Under Successive Guaranties Cumulative:
The execution and delivery hereafter to Bank by Guarantor of a new instrument of
guaranty shall not terminate, supersede or cancel this Guaranty, unless
expressly provided therein, nor shall this instrument terminate, supersede or
cancel any guaranty previously delivered to Bank by Guarantor.  All rights and
remedies of Bank hereunder or under any instrument of guaranty previously or
hereafter executed and delivered to Bank by Guarantor shall be cumulative and
may be exercised singly or concurrently.
 
 
 
4

--------------------------------------------------------------------------------

 


14.           Assignability:
Bank may, without notice, assign the Obligations in whole or in part, and each
successive assignee of the Obligations so assigned may enforce this Guaranty for
its own benefit, with respect to the Obligations so assigned.


15.           Guarantor to Hold Collateral in Trust:
If Guarantor, as registered holder of Collateral, shall become entitled to
receive or does receive any stock certificate, option or right, whether as an
addition to, in substitution of, or in exchange for, such Collateral, or
otherwise, Guarantor agrees to accept same as Bank's agent and to hold same in
trust for Bank, and to forthwith deliver the same to Bank in the exact form
received, with Guarantor's indorsement when necessary, to be held by Bank as
Collateral.


16.           Independent Liability of Guarantor, Joint and Several Liability of
Guarantor:
Guarantor consents that Obligations or the liability of any other guarantor,
surety, indemnitor, indorser, or any other party for or upon the Obligations or
the Collateral may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, settled or released by Bank, and
that any Collateral or liens for the Obligations may, from time to time, in
whole or in part, be exchanged, sold, released, surrendered or otherwise dealt
with by Bank, and that Bank may refuse payment, in whole or in part, from any
party to the Obligations, all without any notice to, or further assent by, or
any reservation of rights against, Guarantor and without in any way affecting or
releasing the liability of Guarantor hereunder.  Guarantor, if more than one,
shall be jointly and severally bound and liable hereunder and if any of the
undersigned is a partnership also the general partner or partners thereof
individually.


17.           Guarantor to Remain Liable:
If claim is ever made upon Bank for repayment or recovery of any amount or
amounts received by Bank in payment or on account of any portion of the
Obligations and Bank repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over Bank or any part of its property, or (b) any settlement or
compromise of any such claim effected by the Bank (with or without the consent
of Guarantor) with any such claimant (including Borrower) or (c) because such
payment or application of proceeds is or may be avoided, invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or a diversion of trust funds, then
and in such event, Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon Guarantor, notwithstanding any
revocation, cancellation, release or surrender hereof or the cancellation of any
note or other instrument evidencing any portion of the Obligations of Borrower
or any satisfaction or discharge of Borrower by virtue of any payment or court
order or any state or federal law, and Guarantor shall be and remain liable to
Bank hereunder for the amounts so repaid or recovered to the same extent as if
such amount had never originally been received by Bank, together with all
expenses, including attorney’s fees and expenses attributable thereto, incurred
by Bank in defense of such claim.


18.           Financial Representations and Warranties of Guarantor:
Guarantor hereby represents and warrants that all financial information provided
to the Bank by the Guarantor is true and complete as of the date it was
provided, and presents a true and complete statement as of such date of his, her
or its financial condition and of his, her or its assets and liabilities,
whether accrued, absolute, contingent or otherwise.  Since such date, there has
been no material adverse change in the Guarantor's condition, financial or
otherwise, from that set forth in said financial information.  Guarantor agrees
to provide such further financial information as Bank shall from time to time
require.  Guarantor hereby authorizes Bank or any of Bank’s agents to conduct
such credit, financial or other appropriate investigation of Guarantor as Bank
shall deem necessary, and Guarantor hereby consents to Bank’s receipt and use of
any credit report from third parties in connection herewith.


19.           Representations of Guarantors Other Than Natural Persons:
Each Guarantor, which is not a natural person, hereby represents and warrants
that (a) it has full power, authority and legal right (i) to execute and deliver
this Guaranty and (ii) to perform and observe the terms hereof; (b) the making
and performance of this Guaranty has been duly authorized by all necessary
action of the Guarantor, does not violate any provision of law or of the
organizational documents or by-laws of such Guarantor; (c) this Guaranty
constitutes a valid and binding obligation of such Guarantor enforceable in
accordance with its terms; and (d) the making and performance of this Guaranty
does not and will not constitute a default under or result in a breach of any
provision of, any agreement, mortgage, indenture or other instrument of any
nature to which the Guarantor is a party or to which its assets are subject.
 
 
 
5

--------------------------------------------------------------------------------

 


20.           Reimbursement of Expenses by Guarantor, Including Attorney’s Fees:
Guarantor agrees to pay all filing fees and to reimburse Bank for all costs and
expenses of any kind incurred in any way in connection with the
Collateral.  Guarantor agrees that, whenever an attorney is used to obtain
payment under or otherwise enforce this Guaranty or any other guaranty or to
enforce, declare or adjudicate any rights or obligations under this Guaranty or
any other guaranty or with respect to the Obligations or the Collateral, or in
defense of any of its rights or any amount received hereunder, whether by suit
or by any other means whatsoever, all attorneys’ fees, court costs and expenses
related thereto shall be payable by each Guarantor against whom this Guaranty or
any obligation or right hereunder is sought to be enforced, declared or
adjudicated, even if such rights cannot be asserted against the Borrower or any
other obligor.  All of Guarantor’s obligations under this Section 20 shall be
included in its Liabilities, and be secured by the Collateral.


21.           No Termination of Guaranty:
This Guaranty shall remain in effect until ninety (90) days after notice of
termination in writing is sent and actually received by the Bank in accordance
with Section 27 below (the “Termination Date”).  Such termination will be
effective only with respect to Obligations incurred or contracted by the
Borrower or acquired by the Bank after the Termination Date.  This Guaranty is a
continuing Guaranty and shall remain in full force and effect as to all
Obligations existing on the Termination Date, including all renewals,
compromises, modifications, extensions and other amendments relating to such
Obligations, together with all interest and collection expenses related thereto,
and this Guaranty shall be unaffected by the death or dissolution of any
Guarantor, or by the termination of any other guaranty of any other
Guarantor.  The termination of this Guaranty by any Guarantor shall not affect
or diminish the liability of any other Guarantor.  Written notice of termination
shall be the only means to terminate this Guaranty, notwithstanding that there
may at certain times be no outstanding Obligations.  Notwithstanding anything to
the contrary contained herein, this Guaranty shall remain in full force and
effect until all of the Obligations are satisfied and repaid to Bank in full.


22.           Waiver of Notices by Guarantor:
Guarantor waives any and all notices and demands whatsoever, including, without,
limitation, notice of acceptance of this Guaranty or of the creation, or accrual
of any of the said Obligations, or of any renewals or extensions thereof from
time to time, or of the reliance by Bank upon this Guaranty.  Guarantor waives
protest, demand for payment, notice of default or nonpayment to or on Guarantor,
Borrower or any other party liable for or upon any of said Obligations or
Liabilities or Collateral.
 
 
23.           Waiver of Trial by Jury:
BANK AND GUARANTOR, IN ANY LITIGATION (WHETHER OR NOT ARISING OUT OF OR RELATING
TO OBLIGATIONS, LIABILITIES OR COLLATERAL OR ANY OF THE MATTERS CONTAINED IN
THIS GUARANTY OR ANY MATTERS ARISING OUT OF THE RELATIONSHIP BETWEEN BORROWER
AND BANK AND/OR BETWEEN GUARANTOR AND BANK) IN WHICH BANK AND ANY OF THEM SHALL
BE ADVERSE PARTIES, WAIVE TRIAL BY JURY.


24.           Waiver of Defenses and Immunity:
GUARANTOR WAIVES THE RIGHT TO INTERPOSE ANY DEFENSE, INCLUDING BUT NOT LIMITED
TO, THOSE DEFENSES BASED UPON FRAUD OR ANY STATUTE OF LIMITATIONS OR ANY CLAIM
OF LACHES AND ANY SETOFF OR CLAIM, DEDUCTION OR COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION IN ANY ACTION OR PROCEEDING INSTITUTED BY BANK WITH RESPECT TO THIS
GUARANTY OR ANY MATTER ARISING HEREFROM OR RELATING HERETO.  TO THE EXTENT THAT
GUARANTOR HAS OR MAY HEREAFTER ACQUIRE ANY IMMUNITY FROM THE JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE), WITH
RESPECT TO GUARANTOR OR THE PROPERTY OF GUARANTOR, SUCH IMMUNITY IS HEREBY
IRREVOCABLY WAIVED BY GUARANTOR.


25.           Waiver of Subrogation:
NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY GUARANTOR HEREUNDER, OR ANY
SET-OFF OR APPLICATION BY BANK OF COLLATERAL OR OF ANY CREDITS OR CLAIMS,
GUARANTOR WILL NOT ASSERT OR EXERCISE ANY RIGHTS OF BANK OR GUARANTOR AGAINST
BORROWER TO RECOVER THE AMOUNT OF ANY PAYMENT MADE BY GUARANTOR TO BANK
HEREUNDER OR UNDER ANY OTHER GUARANTEE BY WAY OF SUBROGATION, REIMBURSEMENT,
CONTRIBUTION, INDEMNITY, OR OTHERWISE ARISING BY CONTRACT OR OPERATION OF LAW,
AND GUARANTOR SHALL HAVE NO RIGHT OR RECOURSE TO OR ANY CLAIM AGAINST ANY ASSETS
OR PROPERTY OF  BORROWER, WHETHER OR NOT THE OBLIGATIONS HAVE BEEN SATISFIED,
ALL OF SUCH RIGHTS BEING HEREIN EXPRESSLY WAIVED BY GUARANTOR.  IF THERE IS MORE
THAN ONE GUARANTOR, EACH GUARANTOR AGREES NOT TO SEEK CONTRIBUTION FROM ANY
OTHER GUARANTOR UNTIL ALL THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL.  IF ANY
AMOUNT SHALL NEVERTHELESS BE PAID TO A GUARANTOR BY BORROWER OR ANOTHER
GUARANTOR SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF BANK AND SHALL
FORTHWITH BE PAID TO BANK TO BE CREDITED AND APPLIED TO THE OBLIGATIONS, WHETHER
MATURED OR UNMATURED.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS GUARANTY, AND ANY SATISFACTION AND DISCHARGE OF BORROWER BY
VIRTUE OF ANY PAYMENT, COURT ORDER OR ANY FEDERAL OR STATE LAW.
 
 
 
6

--------------------------------------------------------------------------------

 


26.           Guaranty is Entire Agreement of Parties, No Modification or
Waiver Except in Writing:
This Guaranty embodies the entire agreement of the parties and may not be
modified unless in writing and signed by Bank and no course of dealing between
Guarantor and Bank shall be effective to change or modify or to discharge in
whole or in part this Guaranty.  No Waiver of any right or power of Bank or
consent by it shall be valid unless in writing signed by an authorized officer.


27.           Effectiveness of Notices, Designation by Guarantor of Agent
                         and Address for Notices:
Any notice to Bank shall be deemed sufficient and effective only if sent by
certified mail, return receipt requested, to and actually received at the Bank
at its office located at 511 Fifth Avenue, New York, New York 10017, Attention:
Roy Nachimzon, First Vice President.  Any notice to, or demand on, Guarantor
elected to be given or made by Bank shall be deemed sufficient and effective if
sent to Guarantor whose name appears first below to the last known address of
such Guarantor appearing on the records of Bank.  Each Guarantor hereby
designates the one whose name appears first below as agent to receive notice
hereunder on his, her or its behalf.


28.           Choice of Law, Choice of Venue, Consent to Jurisdiction:
This Guaranty shall be governed by and construed in accordance with the internal
laws of the State of New York.  Guarantor agrees that any action, proceeding or
claim against it arising out of, or relating in any way to, this Guaranty may be
brought and enforced in the courts of the State of New York located in New York
County, or the courts of the United States of America for the Southern District
of New York, and hereby irrevocably submits to each such jurisdiction, which
jurisdiction shall be non-exclusive.


29.           Service of Process:
With respect to any action, proceeding or claim, Guarantor hereby irrevocably
nominates Borrower to accept service of process and any other legal summons to
be served upon Guarantor and consents that the same may be served in person or
by mailing a copy thereof to Borrower at the last known address of Borrower
appearing on the records of Bank.  Such mailing shall be deemed personal service
and shall be legal and binding upon Guarantor in any such action, proceeding of
claim.  Guarantor cannot revoke its nomination of Borrower as service of process
agent without the prior written consent of Bank.


30.           Severability:
If any provision or provisions contained in this Guaranty or any document
executed in connection herewith shall be invalid, illegal or unenforceable in
any respect under any applicable law, the validity, legality and enforceability
of the remaining provisions contained herein shall not, to the full extent
permitted by law, be affected or impaired in any way.  In any action, proceeding
or claim, if any provision of this Guaranty is deemed to be ambiguous, or shall
be subject to two or more interpretations, one of which would render said
provision invalid, illegal or unenforceable in any respect, then, consistent
with the purposes of this Guaranty, said provision shall be given such
interpretation as would render it valid.


31.           Enforcement of Final Judgments:
Guarantor agrees that final judgment (a certified or exemplified copy of which
shall be conclusive evidence thereof) against Guarantor in any action,
proceeding or claim arising out of, or relating in any way to, this Guaranty,
may, at the option of Bank be enforced in any jurisdiction chosen by Bank by
suit on the judgment.


32.           Effectiveness of Guaranty Not Executed by All Guarantors:
The failure to execute this Guaranty by one or more persons shall not serve to
render this Guaranty ineffective as regards any signatory hereto.


33.           Books and Records of Bank, Accounts Stated:
The books and records of Bank shall be admissible in evidence in any action or
proceeding as prima facie proof of the items contained therein.  Statements of
account rendered to Borrower, to the extent to which no objection is made within
thirty (30) days from the date thereof, shall be binding on Guarantor whether or
not Guarantor has received copies thereof and shall constitute an account stated
between Guarantor and Bank.


34.           Headings and Capitalized Terms:
The descriptive headings used in this Guaranty are for convenience only and
shall not be deemed to affect the meaning or construction of any provision
hereof.  Unless otherwise defined in this Guaranty, any term capitalized in this
Guaranty shall have the meaning assigned to it under the UCC.


35.           Authorization to Complete Blank Spaces:
Bank is authorized to fill in any blank spaces in this Guaranty as of the date
when this Guaranty is executed, and to correct patent errors herein.


Notwithstanding anything contained in this Guaranty to the contrary, the maximum
liability for which the Guarantor shall be responsible hereunder shall be
$5,000,000.00 plus any and all accrued interest and/or default interest pursuant
to the terms of the Note and reasonable attorneys’ fees, and costs and expenses
of collection of such amounts.
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has (each) hereunto set his or her hand and
his, her or its seal the day and year first above written, intending and
declaring this to be a duly sealed instrument.
 
ATLAS CAPITAL SA
       
By:
/s/ A. Lugassy     Name: A. A. Lugassy     Title:        





Social Security Number or other
Taxpayer Identification Number:
 

Address: Atlas Capital SA   Rue du Rhȏne 118   CH – 1204 Genève   Tél  +41 22
718 17 18   Fax  +41 22 786 58 55

 
 
 
8
                                            